Citation Nr: 1538844	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 1954.  He died in September 2001, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In her April 2010 substantive appeal, the appellant requested a Travel Board hearing.  In August 2014 she requested a video conference hearing, which was scheduled for July 2015.  In July 2015 written correspondence, she withdrew the hearing request.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to VA Death Pension benefits has been re-raised (see appellant's January 2013 letter to her congressional representative), but has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction in the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

In connection with her application for death benefits, the appellant submitted a release to obtain records from "Dr. Fenlon," who she stated was affiliated with a VA Medical Center in Gainesville, Florida.  However, the record includes a letter from Dr. Fenlon, who states that he treated the Veteran for the disability that caused his death (pancreatic cancer), and indicates that he maintains a private practice in Thomasville, Georgia.  By providing the release form for records from Dr. Fenlon, the appellant has indicated that she believes Dr. Fenlon has records relevant to her claim.  While the address information provided by the appellant was incorrect, the file contains evidence of an alternate mailing address (which, upon Internet search, appears to be accurate.)  Remand is required for the AOJ to attempt to obtain the identified (private) treatment records. 

The Board notes that whether a medical examination is necessary (pursuant to the duty to assist) is governed by 38 U.S.C.A. § 5103A(a), which provides that VA shall make reasonable efforts to obtain evidence necessary to substantiate a claim, to include obtaining a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  Upon his death, the Veteran's service-connected disabilities included residuals of a left shoulder gunshot wound (20 percent), left shoulder degenerative joint disease (10 percent), right knee disability (10 percent), appendectomy scar (0 percent), and malaria (0 percent).  Correspondence from the appellant suggests that the Veteran's death might also be related to appendicitis, anemia, strongyloidiasis, or ancylostomiasis, all of which were diagnosed/treated during active service.  (See February 2008 statement in support of claim; August 1951 service treatment record (STR) (anemia); September 1951 STR (strongyloidiasis and ancylostomiasis); and October 1953 STR (appendicitis)).  The AOJ has not yet obtained a medical opinion as to whether the Veteran's active service, or any of his service-connected disabilities, caused or contributed to the disability (pancreatic cancer) that caused his death.  Such opinion must be sought on remand.

Additionally, a claim for VA death benefits encompasses both claims for DIC and for death pension.  See 38 C.F.R. § 3.152(b)(1).  The  rating decision on appeal (dated March 2008) denied service connection for the cause of the Veteran's death and a May 2008 notification letter denied her non-service-connected death pension.  Her subsequent September 2008 Notice of Disagreement (NOD) stated that she disagreed with the AOJ's decision on "Entitlement to DIC" (emphasis added).  The AOJ construed this as a disagreement solely with the matter of service connection for the cause of the Veteran's death and issued a February 2010 Statement of the Case (SOC) limited to that issue.  However, in a January 2013 letter to her Congressional Representative (stating that she was pursuing "widow's pension") and in a July 2015 letter (stating that she has "been trying to get a pension started from the VA"), she has re-raised a claim for VA death pension benefits, and that matter was referred (above) for appropriate AOJ action.  This matter is not now before the Board, and will be before the Board only if the appellant timely files a substantive appeal after a SOC is issued.    

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the appellant to submit an updated authorization and release form for VA to obtain private treatment records from "Dr. Fenlon" in Thomasville, Georgia.  If she responds but the response is incomplete, the AOJ must advise her that her response was incomplete.  If the appellant provides the identifying information and release sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the appellant must be so advised and reminded that ultimately it is her responsibility to ensure that private records sought are received.  If a submission by the provider or the appellant is incomplete, the appellant must be so advised, and afforded the opportunity to complete the submission.

2.  After the above development is completed, the AOJ should forward the claims file to an appropriate VA physician for review and an advisory medical opinion regarding the cause of the Veteran's death.  Upon review of the record, the physician should provide opinions that respond to the following:

(a)  Based on the factual evidence of record, is it at least as likely as not (a 50 % or better probability) that the Veteran's service-connected disabilities, including left shoulder gunshot wound, left shoulder degenerative joint disease, right knee disability, appendectomy scar, and malaria, contributed to cause his death? 

(b)  Was the Veteran's pancreatic cancer at least as likely as not (a 50 % or better probability) related to a disease, injury, or event during his active service, to include appendicitis, anemia, strongyloidiasis, and ancylostomiasis noted therein? 

The consulting provider should include rationale with all opinions, citing to supporting clinical data and medical literature, as deemed appropriate.
 
3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

